Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cholet et al. (U.S. 5829529).
Regarding claim 1, Cholet et al. disclose a method of separating fluid phases in a well or riser (1, see fig. 1 and refer to col. 1 lines 19-33), comprising: locating an inlet device (pump 4 comprises an inlet device 22) at a substantially horizontal portion (horizontal section seen in fig. 1 and shown as a portion of 32, see fig. 2) of the well or riser (1), wherein a portion of a flexible tubing (15) extends into the well or riser (1) and the flexible tubing (15) terminates at the inlet device (22, see figs. 1-2); biasing the inlet device (22) against an inside wall of the well or riser (1; see fig. 2 showing the inlet device biased against wall of tube 32; gravity will inherently bias the inlet device 22 towards the inside wall); and extracting a stratified fluid phase (refer to col. 1 lines 28-34 and col. 2 lines 64-67; oil phase 18) from the well or riser (1) through the inlet device (22) and flexible tubing (15), wherein the inlet device (22) comprises a curved portion (see figs. 2B and 2C showing curved portion at 30 in fig. 2B and 26 in fig. 2C) matching the shape of part of the inside wall (the well comprises tube 32),
wherein the inlet device (22) comprises a partially tubular outer wall (25, fig. 2), wherein the curved portion of the inlet device (22) is an outer curvature of the partially tubular outer wall which matches an inner curvature of the inside wall of the riser or the well (as broadly claimed, see fig. 2B below), and wherein the inlet device is biased against the inside wall of the well or riser such that the inlet device is flush with the inside wall of the well or riser (see figs. 2A-2C).  

    PNG
    media_image1.png
    359
    578
    media_image1.png
    Greyscale

Regarding claim 2, Cholet et al. disclose wherein biasing the inlet device (22) against the inside wall of the well or riser (1) comprises biasing the inlet device (22) away from an opposing inside wall (upper side wall as seen in figs. 1-2) of the well or riser (1).  
Regarding claim 12, Cholet et al. disclose a system (see fig. 1) for separating fluid phases in a well or riser (1, see fig. 1 and refer to col. 1 lines 19-33), comprising: a flexible tubing (15, see figs. 1-2) extending into the well or riser (1) and terminating at an inlet device (pump 4 comprises an inlet device 22), wherein the inlet device (22) is located at a substantially horizontal portion (horizontal section seen in fig. 1 and shown as a portion of 32, see fig. 2) of the well or riser (1) and is biased against an inside wall of the well or riser (1; see fig. 2 showing the inlet device biased against wall of tube 32; gravity will inherently bias the inlet device 22 towards the inside wall); 
wherein the inlet device (22) comprises a curved portion (see figs. 2B and 2C showing curved portion at 30 in fig. 2B and 26 in fig. 2C) and a shape of the curved portion of the inlet device (22) is configured to match a shape of the inside wall (see figs 2B and 2C), corresponding to an inner diameter of the wall of the well or riser, (see fig. 2b above), and wherein the inlet device (22) and flexible tubing (15) are configured to extract a stratified fluid phase (refer to col. 2 lines 64-67) from the horizontal portion of the well or riser (1).  
Claim(s) 1, 4, 7-8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrichs (U.S. 5588486).
Regarding claim 1, Heinrichs discloses a method of separating fluid phases in a well or riser (10; see fig. 3 and refer to abstract), comprising: locating an inlet device (figs. 1 and 3-4: front end of pump 34 comprises inlet device 42, 70) at a substantially horizontal portion (24, fig. 3) of the well or riser (10), wherein a portion of a flexible tubing (32, fig. 3) extends into the well or riser (10) and the flexible tubing (32) terminates at the inlet device (42, 70); biasing the inlet device against an inside wall of the well or riser (10; refer to abstract and col. 3 lines 25-32); and extracting a stratified fluid phase (fig. 3; liquid phase 28) from the well or riser (10) through the inlet device (42) and flexible tubing (32), wherein the inlet device (42, 70) comprises a curved portion (see fig. 4) matching the shape of part of the inside wall (see fig. 4: lower section of housing 70 matches the shape of the inside wall), 
and wherein the inlet device (42, 70, see figs. 3 and 4) comprises a partially tubular outer wall (wall of housing 70 enclosing the inlet device 42), the curved portion of the inlet device is an outer curvature of the partially tubular outer wall which matches an inner curvature of the inside wall of the riser or the well (fig. 4 below), corresponding to an inner diameter of the well or riser (see fig. 4 below), and the inlet device (42, 70) is biased against the inside wall of the well or riser such that the inlet device is flush with the inside wall of the well or riser (see fig. 4 below).

    PNG
    media_image2.png
    413
    655
    media_image2.png
    Greyscale

Regarding claim 4, Heinrichs discloses wherein the inlet device (42, 70) has an at least partially oval cross section in radial direction of the flexible tubing (see fig. 4: section 42 of the inlet device has an oval cross section in a radial direction).  
Regarding claim 7, Heinrichs discloses wherein the inlet device (42, 70) is biased against the inside wall of the well or riser using a weight that is arranged to urge the end of the flexible tubing and/or the inlet device against the inside wall (10; refer to abstract and col. 3 lines 25-32; Fig. 4).  
Regarding claim 8, Heinrichs discloses wherein the inlet device (42, 70) is biased against a lower inside wall of the well or riser (see figs. 3 and 4).  
Regarding claim 12, Heinrichs discloses a system (see fig. 1) for separating fluid phases in a well or riser (10; see fig. 3 and refer to abstract), comprising: a flexible tubing (32, fig. 3) extending into the well or riser (10) and terminating at an inlet device (figs. 1and 4: front end of pump 34 comprises inlet device 42, 70), wherein the inlet device (42, 70) is located at a substantially horizontal portion (24, fig. 3) of the well or riser (10) and is biased against an inside wall of the well or riser (10; refer to abstract and col. 3 lines 25-32); wherein the inlet device (42, 70) comprises a curved portion (see fig. 4) and a shape of the curved portion of the inlet device is configured to match a shape of the inside wall (see fig. 4), corresponding to an inner diameter of the wall of the well or riser (see fig. 4 above), and wherein the inlet device (42) and flexible tubing (32) are configured to extract a stratified fluid phase (fig. 3; liquid phase 28) from the horizontal portion of the well or riser (10).
Regarding claim 13, Heinrichs discloses wherein the inlet device (42, 70) includes a flat portion (flat portion of 42 shown below) connected to the curved portion (see fig. 4 below), a curvature of the curved portion in its entirety conforms to an inner curvature of the inside wall of the riser or the well, and the flat portion is parallel with a longitudinal axis of the inlet device (see fig. 4 below).  

    PNG
    media_image3.png
    393
    458
    media_image3.png
    Greyscale

Regarding claim 14, Heinrichs discloses wherein an open end of the inlet device (42, 70) is D-shaped (see fig. 4), and a maximum width of the open end in a horizontal direction is larger than a maximum height of the open end in a vertical direction that is perpendicular to the substantially horizontal portion of the well or riser (see figs. 1 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrichs (U.S. 5588486), in view of Angehrn et al. (U.S. 5138585). 
Regarding claim 9, Heinrichs discloses all the features of the claimed invention as applied to claim 1 above; however, Heinrichs fail to teach wherein the extracted stratified fluid phase is a water phase or a water-and-condensate phase.  
Angehrn et al. teach that stratified fluid phases can comprise gas/oil or oil/water (refer to col. 2 lines 42-51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used to inlet device of Heinrichs to produce a stratified fluid phase comprising a water phase, as taught by Angehrn et al.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrichs (U.S. 5588486), in view of Sudol (U.S. 5033545)
Regarding claim 5, Heinrichs discloses all the features of this claim as applied to claim 1 above; however, Heinrichs fail to teach wherein the inlet device comprises a jet pump.  
Sudol teaches a device employing a jet pump (3, fig. 1) for providing a high velocity fluid jet to pump fluid to surface (refer to col. 1 lines 50-60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pump of Heinrichs with a jet pump, as taught by Sudol, for providing a high velocity fluid jet to pump fluid to surface (refer to col. 1 lines 50-60).  
Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cholet et al. (U.S. 5829529), in view of Hademenos (U.S. 4926937). 
Regarding claim 6, Cholet et al. teach all the features of this claim as applied to claim 1 above; however, Cholet et al. fail to teach wherein the inlet device is biased against the inside wall of the well or riser using a spacer arranged to urge the end of the flexible tubing and/or the inlet device against the inside wall.  
Hademenos teaches a device (16) biased against an inside wall of the well (10) using a spacer (24) arranged to urge the end of the device (16) against the inside wall of a horizontal well (see figs. 1 and 2 and refer to col. 2 lines 63-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cholet et al. to have the inlet device biased against the inside wall of the well or riser using a spacer arranged to urge the end of the flexible tubing and/or the inlet device against the inside wall, as taught by Hademenos, for biasing the inlet device in any direction based on the type of stratified fluid that is needed to be produced.
Regarding claim 10, Cholet et al. teach all the features of this claim as applied to claim 1 above; however, Cholet et al. fail to teach fail to teach wherein the inlet device is biased against an upper inside wall of the well or riser.  
Hademenos teaches a device (16) biased against an inside wall of the well (10) using a spacer (24) arranged to urge the end of the device (16) against the inside wall of a horizontal well (see figs. 1 and 2 and refer to col. 2 lines 63-68). In figure 1, device (16) is biased towards the right while in fig. 2, it is biased towards the left. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cholet et al. to have the inlet device biased against an upper inside wall of the well or riser, for the purpose of producing lighter fluids such as gas located at the upper side of the wall of the well.
Regarding claim 11, the combination of Cholet et al. and Hademenos teach all the features of this claim as applied to claim 10 above; Cholet et al. further disclose wherein the extracted stratified fluid phase is an oil phase (18). 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 07/08/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that the curved portion of the inlet device of Cholet et al. does not match the inner curvature of the inside wall of the riser. Applicant explains that the curvature of Cholet et al. is not the same as the curvature shown in fig. 15a of the current application.
Examiner respectfully disagree. Even though the curvature of the prior art is not the same as that shown in fig. 15a of the current application, the claim only requires that a curvature of the inlet device match an inner curvature of the inside wall of the riser. As shown in fig. 2b of Cholet et al. highlighted above, the lower section of the inlet device matches the curvature of the inside wall of the well. 
Applicant further argues that the inlet device of Cholet et al. does not flush with that of the inside wall of the well or riser.
Examiner respectfully disagree. Ass seen in fig. 2B, the inlet device is even or flush with the inside wall in the area where seal 30 is located. Examiner notes that the term “flush” does not mean that the two surfaces are in direct contact. 
Regarding applicant’s arguments over Heinrichs, examiner has now called the inlet device the combination of inlet 42 and its housing 70. All arguments regarding Heinrichs are moot. See new rejection of claim 1 over Heinrichs above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.A/08/19/2022



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672